Citation Nr: 0100669	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-13 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for liver damage due to 
substance abuse.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from April 1977 to December 
1978.  

This appeal arises from an April 1999 rating action in which 
the RO denied service connection for lumbosacral strain and 
for liver damage.

The veteran provided testimony at hearing before an RO 
hearing officer in August 1999 and at a video-conference 
hearing before the undersigned Veterans Law Judge in June 
2000.  Transcripts of both hearings are provided.  The 
veteran submitted evidence at the video-conference along with 
a waiver of initial RO consideration.  38 C.F.R. 
§ 20.1304(c).


FINDINGS OF FACT

1.  The medical evidence demonstrates that the veteran did 
not injure his lumbar spine in service, but had rather 
injured his cervical spine.

2.  There is no credible, objective evidence of liver damage 
as a result of substance abuse.


CONCLUSIONS OF LAW

1. The criteria for service connection for lumbosacral strain 
are not met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

2.  The claim for service connection for liver damage due to 
substance abuse lacks legal merit. 38 U.S.C.A. §§ 101(16), 
105(a), 1110, 5107 (West 1991); 38 C.F.R. §§ 3.1(m), 
3.301(a), (c)(2), (d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran contends that he injured his back during basic 
training in service and that he began to self medicate the 
pain with drinking.  The drinking, in turn, has caused damage 
to his liver.  The veteran filed both service connection 
claims in November 1998.

The veteran's service medical records were reviewed.  The 
entrance examination was negative for any findings, 
diagnoses, or treatment of a low back disorder or liver 
disorder.  In an August 1978 treatment record, the veteran 
complained of lumbar spine pain to the right side and pain in 
his neck when his head was positioned.  Examination revealed 
pain and tenderness over the left scapula.  Range of motion 
was limited.  No other abnormalities were noted.  The 
assessment was back pain.  He was referred to orthopedic 
services.  Examination at orthopedic services reveal full 
range of motion with mild spasm.  The diagnosis was cervical 
strain.  A November 1978 treatment record revealed that the 
veteran was referred for heroin and cocaine abuse.  In a 
subsequent November 1978 physical profile record, it was 
determined that the veteran was not considered to be 
medically fit for duty due to a past history of drug abuse.  
The discharge examination was negative for any findings, 
diagnoses, or treatment of a low back disorder or a liver 
disorder.   A personnel record dated in December 1978 reveals 
that the veteran was discharged from active duty due to 
alcohol or other drug abuse.

A June 1981 VA outpatient treatment reveals that the veteran 
complained of injuring his back the previous day while 
lifting boxes.  The diagnosis was low back strain.  

In an April 1984 VA outpatient treatment record, the veteran 
complained of injury to his back, left arm, and left knee 
while at work the previous day.  The diagnosis was muscle 
strain of the lumbar spine.

Hospitalization records dated in March 1990 from the 
Lexington Medical Center reveal that the veteran was admitted 
with a four to six week history of weight loss, generalized 
malaise, anorexia, and nausea and vomiting without any 
hematemesis.  On admission, the assessment included jaundice.  
The physician suspected that the veteran had acute hepatitis, 
probable alcohol related, however, he could not rule out a 
viral hepatitis of unknown etiology.  The discharge diagnoses 
were hepatitis, pancreatitis, history of ethanol abuse, and 
hypertension.  

In a May 1996 VA outpatient treatment record, the veteran 
complained of low back pain as a result of an injury while at 
work.  The impression was lumbosacral strain.

VA outpatient treatment records dated from May 1997 to June 
1999 document ongoing complaints and treatment of low back 
pain.

An October 1998 record of medical treatment from the 
Lexington Medical Center reveals that the veteran was seen in 
the emergency department with back pain.  The veteran stated 
that the previous day he was trying to pick up a lawn mower 
out of his truck and as he bent and pulled, he felt a sharp 
pain across his low back.  Since then, he had had a gradual 
increase of his pain.  He denied a history of serious back 
problems.  He stated that he has had strains from time to 
time in the past.  The impression was severe strain of the 
lumbar back.

VA physical therapy consultation notes dated from June 1999 
to October 1999 document treatment for low back pain. 

At an August 1999 hearing before an RO hearing officer, the 
veteran testified that he injured his cervical spine during 
active duty.  This injury was documented in the service 
medical records.  The veteran stated that approximately one 
month following service, he experienced problems with his low 
back.  Since that time, he reported that he experienced low 
back pain on an ongoing basis.

The veteran provided testimony at a video-conference hearing 
before the undersigned Veterans Law Judge in June 2000.  He 
once again testified that he injured his cervical spine in 
service and that following service, he has been seen on 
numerous occasions for low back pain.  With regard to his 
claim for liver damage, he testified that he began drinking 
heavily in service in order to alleviate his back pain and 
that he is currently diagnosed with liver damage.

The veteran submitted additional medical evidence at the June 
2000 hearing with a written waiver of initial RO 
consideration pursuant to 38 C.F.R. § 20.1304(c).  The 
evidence consisted of a VA outpatient treatment record dated 
in May 2000 .  The veteran was seen with depression related 
to the problems with his back.  The impression was adjustment 
disorder with depressed mood.  

II.  Analysis

Generally, applicable law provides that service connection 
will be granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty. 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303 (1999). A "determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service." Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

Lumbosacral Strain

The veteran contends that his currently diagnosed lumbosacral 
strain is related to an injury which occurred in service.  
There is nothing in the service medical records to support 
his allegation that he injured his low back in service.  The 
service medical records reveal that the veteran was diagnosed 
with cervical strain in service.  Post-service medical 
records reveal numerous diagnoses of low back strain with 
clear indications of the back strains being associated with 
work related injuries.  On this basis, the Board finds that 
the evidence does not provide a factual basis for allowance 
of the claim.  

While the veteran is, unquestionably, competent to assert the 
occurrence of an injury in service, the Board is free to 
determine whether such assertions are, in fact, credible.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).   In the absence of 
credible, objective evidence to establish that the veteran, 
in fact, sustained an injury to his low back as he contends, 
he has not met the criteria for service connection for 
lumbosacral strain.
  
Under these circumstances, the Board finds that the veteran's 
claim of entitlement to service connection for lumbosacral 
strain must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit of the 
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  

As a final point, the Board notes that, although the RO 
denied this claim as not well grounded, the Veterans Claims 
Assistance Act of 2000 has eliminated the well-grounded claim 
requirement.  However, the Board finds that there is no 
prejudice to the veteran in the Board considering this claim 
on the merits in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1995).  In this case, the Board 
acknowledges that the veteran has not undergone VA 
examination to obtain an opinion whether veteran's 
lumbosacral strain is related to an in-service injury.  
Because, however, the claim is being denied based on the 
absence of credible evidence of the in-service injury to the 
lumbosacral spine, having the veteran undergo such 
examination would serve no useful purpose in this case.  
Hence, to remand this case to the RO for consideration of the 
claim in light of the recent statutory changes would be 
pointless and would not result in a determination favorable 
to him.  See VAOGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed. 
Reg. 49747 (1992).  

Liver Damage

The term "service-connected" means, with respect to 
disability or death, that such disability was incurred or 
aggravated, or that the death resulted from a disability 
incurred or aggravated, in line of duty in active miliary, 
naval, or air service. 38 U.S.C.A. § 101(16) (West 1991 & 
Supp. 1999).  However, the law further provides that service 
connection may be granted, and compensation paid, only when a 
disability was incurred or aggravated in line of duty and not 
the result of the veteran's own willful misconduct or, for 
claims filed after October 31, 1990, the result of his or her 
abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. §§ 3.1(m), 3.301(a) (1999).

An injury or disease incurred during active miliary, naval, 
or air service will be deemed to have been incurred in line 
of duty and not the result of the veteran's own misconduct 
when the person on whose account benefits are claimed was, at 
the time the injury was suffered or disease contracted, in 
active military, naval, or air service, whether on active 
duty or on authorized leave, unless such injury or disease 
was a result of the person's own willful misconduct or abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a) (West 1991).

The regulations, in part, further provide that an injury or 
disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  For the purpose of this paragraph, alcohol abuse 
means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to, or death of, the user.  38 C.F.R. § 3.301(d) (1999).

In January 1997, a VA General Counsel opinion concluded that, 
under section 8052 of the Omnibus Budget Reconciliation Act 
of 1990 (OBRA 1990), Public Law No. 101-508, § 8052, 104 
Stat. 1388, 1388-351, the law prohibits, effective for claims 
filed after October 31, 1990, the payment of compensation for 
a disability that is a result of a veteran's own alcohol or 
drug abuse.  Furthermore, the payment of compensation is 
prohibited whether the claim is based upon direct service 
connection or, under 38 C.F.R. § 3.310(a), upon secondary 
service connection for a disability claimed as being due to a 
service-connected disorder, whether the claim is that the 
service-connected disorder caused the disability, or that it 
aggravated the disability.  See VAOPGCPREC 2-97 (Jan. 16, 
1997).

In a subsequent opinion, the General Counsel concluded that 
additional disability, due to alcohol or drug abuse secondary 
to a service-connected disability, could be service connected 
pursuant to 38 C.F.R. § 3.310(a), but that compensation would 
not be payable for such additional disability. See VAOPGCPREC 
2-98 (Feb. 10, 1998).  See also Barela v. West, 11 Vet. App. 
280 (1998) (holding that service connection for alcohol and 
drug abuse could be established; the statutes only prohibited 
the payment of compensation for disability due to alcohol or 
substance abuse, not a grant of service connection for such 
disability from which other, ancillary benefits could be 
awarded).

In a more recent opinion, the General Counsel reiterated that 
38 U.S.C.A. § 105(a), as amended by section 8052 of OBRA 
1990, precludes direct service connection for a disability 
that is a result of a veteran's own abuse of alcohol or drugs 
(a substance abuse disability) for purposes of all VA 
benefits.  See VAOPGCPREC 7-99 (June 9, 1999).  VA General 
Counsel precedent opinions are binding on the Board.  Brooks 
v. Brown, 5 Vet. App. 484 (1993).

Initially, the evidence of record reveals that the veteran 
abuse drugs during active duty and not alcohol as the veteran 
claims.  Furthermore, the record does not clearly show that 
the veteran currently has liver damage as a result of 
substance abuse. Regardless, as noted above, the veteran 
filed a claim for service connection for this disability in 
November 1998.  The law clearly states that service 
connection may not be established on a direct basis for a 
disease or injury that results from a veteran's own willful 
misconduct, or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs. See 38 
U.S.C.A. § 105(a); 38 C.F.R. § 3.301(a); VAOPGCPREC 7-99.

Under the circumstances of this case, the law is dispositive 
and the Board has no alternative but to deny his claim.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for lumbosacral strain is denied.

Service connection for liver damage due to substance abuse is 
denied.



		
	LAWRENCE M. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

